GENOVESE, J.,
concurs in part, dissents in part, and assigns the following reasons.
| tThis is a collection suit on open account wherein the trial court granted Plaintiffs motion for summary judgment and awarded Plaintiff $16,665.57 plus legal interest and costs for unpaid legal work performed by Plaintiff for its legal representation of Defendant. The trial court also awarded $15,000.00 in attorney fees to Plaintiff for its legal work performed in this collection suit. Defendant appealed, and Plaintiff answered the appeal, seeking damages for frivolous appeal and also additional attor*1131ney fees for work done on appeal. The majority affirms the trial court in all respects and denies damages for frivolous appeal and does not award Plaintiff attorney fees for work done on appeal.
I agree with the majority in affirming the trial court’s award of $16,665.57 plus legal interest and costs. I also agree with the majority denying damages for frivolous appeal. However, I disagree with the majority in affirming the trial court award of $15,000.00 in attorney fees on a $16,665.57 collection suit. Though I realize some extra work was needed and performed in the prosecution of this collection suit, including an additional court appearance to defeat Defendant’s questionable exception of lack of personal jurisdiction, this was not an overly cumbersome, time-consuming, and complicated legal matter. In my view, the record neither supports nor [^warrants such a substantial award of attorney fees in a collection case such as this. Louisiana Revised Statutes 9:2781 permits an award of “reasonable attorney fees” for the prosecution and collection of such a claim. Understanding full well that an attorney fee award should be left to the sound discretion of the trial court and should not be disturbed absent a showing of an abuse of discretion, in my view such an award constitutes a slight abuse of discretion, and it should be reduced to $7,500.00. I likewise disagree with the majority in not awarding any attorney fees to Plaintiff for work done on appeal. Though I agree with the majority in denying damages for frivolous appeal, counsel for Plaintiff on appeal unquestionably and unequivocally had to spend time and resources (1) in reviewing the record in order to prepare for Defendant’s appeal, (2) in preparing an answer to appeal, (3) in preparing an appellate court brief, and (4) in appearing and orally arguing Plaintiffs position before this court. On the one hand, the majority affirms a $15,000.00 attorney fee in a $16,665.57 collection suit; yet, on the other hand, and quite incongruously, it denies Plaintiff attorney fees for work done on appeal. I disagree and would award Plaintiff $3,000.00 for work done on appeal.